UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06206 Nuveen Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Quality Municipal Fund, Inc. (NQI) January 31, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 138.0% (100.0% of Total Investments) MUNICIPAL BONDS – 138.0% (100.0% of Total Investments) Alabama – 0.4% (0.3% of Total Investments) Opelika Utilities Board, Alabama, Utility Revenue Bonds, Series 2011B: $ 1,250 4.000%, 6/01/29 – AGM Insured 6/21 at 100.00 AA $ 1,324,725 4.250%, 6/01/31 – AGM Insured 6/21 at 100.00 AA Total Alabama Arizona – 8.7% (6.3% of Total Investments) Arizona Health Facilities Authority, Hospital System Revenue Bonds, Phoenix Children’s Hospital, Refunding Series 2012A: 5.000%, 2/01/20 No Opt. Call BBB+ 5.000%, 2/01/21 No Opt. Call BBB+ Arizona Health Facilities Authority, Revenue Bonds, Scottsdale Lincoln Hospitals Project, 12/24 at 100.00 A2 Series 2014A, 4.000%, 12/01/39 Arizona Sports and Tourism Authority, Tax Revenue Bonds, Multipurpose Stadium Facility 7/22 at 100.00 A1 Project, Refunding Senior Series 2012A, 5.000%, 7/01/31 Arizona State, Certificates of Participation, Series 2010A: 5.250%, 10/01/28 – AGM Insured 10/19 at 100.00 AA 5.000%, 10/01/29 – AGM Insured 10/19 at 100.00 AA Arizona State, State Lottery Revenue Bonds, Series 2010A, 5.000%, 7/01/29 – AGC Insured 1/20 at 100.00 AA Mesa, Arizona, Utility System Revenue Bonds, Tender Option Bond Trust, Series 11032- 11034, 7/17 at 100.00 AA 15.454%, 7/01/26 – AGM Insured (IF) Phoenix Civic Improvement Corporation, Arizona, Revenue Bonds, Civic Plaza Expansion Project, No Opt. Call AA Series 2005B, 5.500%, 7/01/39 – FGIC Insured Phoenix Industrial Development Authority, Arizona, Education Facility Revenue Bonds, Basis Schools, Inc. Projects, Series 2016A: 5.000%, 7/01/35 7/25 at 100.00 BB 5.000%, 7/01/46 7/25 at 100.00 BB Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc. No Opt. Call BBB+ Prepay Contract Obligations, Series 2007, 5.000%, 12/01/32 Total Arizona California – 10.3% (7.5% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Children’s Hospital Los 11/22 at 100.00 BBB+ Angeles, Series 2012A, 5.000%, 11/15/23 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2013A, 8/23 at 100.00 AA– 5.000%, 8/15/52 80 California State, General Obligation Bonds, Series 2002, 5.000%, 10/01/32 – NPFG Insured 4/16 at 100.00 AA– 5 California State, General Obligation Bonds, Series 2004, 5.000%, 4/01/31 – AMBAC Insured 4/16 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, Huntington Memorial 7/24 at 100.00 A Hospital, Refunding Series 2014B, 4.000%, 7/01/39 California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 8/20 at 100.00 AA– 2011A, 6.000%, 8/15/42 California Statewide Community Development Authority, Revenue Bonds, Childrens Hospital of Los 8/17 at 100.00 BBB+ Angeles, Series 2007, 5.000%, 8/15/47 Clovis Unified School District, Fresno County, California, General Obligation Bonds, Series No Opt. Call AA+ (4) 2001A, 0.000%, 8/01/25 – FGIC Insured (ETM) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding Senior Lien Series 2015A: 0.000%, 1/15/34 – AGM Insured No Opt. Call AA 0.000%, 1/15/35 – AGM Insured No Opt. Call AA Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B+ 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Kern Community College District, California, General Obligation Bonds, Safety, Repair & No Opt. Call AA Improvement, Election 2002 Series 2006, 0.000%, 11/01/25 – AGM Insured Lincoln Public Financing Authority, Placer County, California, Twelve Bridges Limited 9/21 at 100.00 AA Obligation Revenue Bonds, Refunding Series 2011A, 4.375%, 9/02/25 – AGM Insured Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Bonds, 4/16 at 100.00 AA– (4) Redevelopment Project 1, Series 1993, 5.850%, 8/01/22 – NPFG Insured (ETM) Orange County, California, Special Tax Bonds, Community Facilities District 2015-1 Esencia Village, Series 2015A: 4.250%, 8/15/38 8/25 at 100.00 N/R 5.250%, 8/15/45 8/25 at 100.00 N/R San Clemente, California, Special Tax Revenue Bonds, Community Facilities District 2006-1 9/25 at 100.00 N/R Marblehead Coastal, Series 2015, 5.000%, 9/01/40 San Diego Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Centre City 3/16 at 100.00 AA– (4) Project, Series 2004A, 5.000%, 9/01/21 (Pre-refunded 3/01/16) – SYNCORA GTY Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 AA– Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured Saugus Union School District, Los Angeles County, California, General Obligation Bonds, Series No Opt. Call Aa2 2006, 0.000%, 8/01/23 – FGIC Insured Total California Colorado – 7.9% (5.8% of Total Investments) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, James 12/24 at 100.00 A Irwin Educational Foundation Project, Refunding & Improvement Series 2007, 5.000%, 12/01/38 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Covenant Retirement Communities Inc., Refunding Series 2012B: 5.000%, 12/01/22 No Opt. Call BBB+ 5.000%, 12/01/23 12/22 at 100.00 BBB+ 5.000%, 12/01/24 12/22 at 100.00 BBB+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Evangelical Lutheran Good Samaritan Society Project, Series 2013A: 5.000%, 6/01/32 No Opt. Call A– 5.000%, 6/01/33 No Opt. Call A– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Evangelical Lutheran Good 6/23 at 100.00 BBB+ Samaritan Society Project, Series 2013, 5.500%, 6/01/33 Commerce City Northern Infrastructure General Improvement District, Colorado, General 12/22 at 100.00 AA Obligation Bonds, Refunding & Improvement Series 2013, 5.000%, 12/01/25 – AGM Insured Denver, Colorado, Airport System Revenue Bonds, Series 2006, 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 AA– Denver, Colorado, Airport System Revenue Bonds, Series 2006A, 5.000%, 11/15/23 – 11/16 at 100.00 AA– NPFG Insured (UB) Denver, Colorado, Airport System Revenue Bonds, Trust 2365, 16.116%, 6/17/16 – No Opt. Call AA– NPFG Insured (IF) E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/32 – No Opt. Call AA– NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 9/01/27 – No Opt. Call AA– NPFG Insured Eagle River Water and Sanitation District, Eagle County, Colorado, Enterprise Wastewater Revenue Bonds, Series 2012: 5.000%, 12/01/32 No Opt. Call A+ 3.000%, 12/01/32 No Opt. Call A+ Foothills Metropolitan District, Fort Collins, Colorado, Special Revenue Bonds, Series 2014, 12/24 at 100.00 N/R 6.000%, 12/01/38 Jefferson Center Metropolitan District 1, Arvada, Jefferson County, Colorado, Revenue Bonds, 12/20 at 103.00 N/R Refunding Series 2015, 5.500%, 12/01/45 Lambertson Farms Metropolitan District 1, Colorado, Revenue Bonds, Refunding & Improvement 12/23 at 100.00 N/R Series 2015, 6.000%, 12/15/50 Littleton Village Metropolitan District No. 2, Colorado, Limited Tax General Obligation and 12/20 at 103.00 N/R Special Revenue Bonds, Series 2015, 5.375%, 12/01/45 Park Creek Metropolitan District, Colorado, Senior Limited Property Tax Supported Revenue 12/20 at 100.00 AA (4) Refunding Bonds, Series 2011, 6.125%, 12/01/41 (Pre-refunded 12/01/20) – AGM Insured Poudre Tech Metro District, Colorado, Unlimited Property Tax Supported Revenue Bonds, 12/20 at 100.00 AA Refunding & Improvement Series 2010A, 5.000%, 12/01/39 – AGM Insured Sterling Ranch Community Authority Board, Douglas County, Colorado, Limited Tax Supported 12/20 at 103.00 N/R Revenue Bonds, Senior Series 2015A, 5.500%, 12/01/35 Total Colorado Connecticut – 1.7% (1.3% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/25 at 100.00 A– Series 2015L, 4.125%, 7/01/41 District of Columbia – 0.9% (0.7% of Total Investments) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1606, 11.876%, 10/01/30 – BHAC Insured (IF) (5) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, No Opt. Call AA+ Tender Option Bond Trust 1730, 11.867%, 4/01/16 – BHAC Insured (IF) (5) Total District of Columbia Florida – 11.3% (8.2% of Total Investments) Cape Coral, Florida, Water and Sewer Revenue Bonds, Refunding Series 2011, 5.000%, 10/01/41 – 10/21 at 100.00 AA AGM Insured Citizens Property Insurance Corporation, Florida, High-Risk Account Senior Secured Bonds No Opt. Call AA Series 2010A-1, 5.000%, 6/01/16 – AGM Insured Citizens Property Insurance Corporation, Florida, Personal and Commercial Lines Account Bonds, No Opt. Call AA– Senior Secured Series 2012A-1, 5.000%, 6/01/22 Cityplace Community Development District, Florida, Special Assessment and Revenue Bonds, No Opt. Call A Refunding Series 2012, 5.000%, 5/01/26 Davie, Florida, Water and Sewerage Revenue Bonds, Series 2011, 5.000%, 10/01/41 – AGM Insured 10/21 at 100.00 AA Florida Development Finance Corporation, Educational Facilities Revenue Bonds, Renaissance 6/25 at 100.00 N/R Charter School Income Projects, Series 2015A, 6.125%, 6/15/46 Florida Development Finance Corporation, Educational Facilities Revenue Bonds, Renaissance 6/24 at 100.00 N/R Charter School, Inc. Projects, Series 2014A, 6.125%, 6/15/44 Florida State Board of Education, Public Education Capital Outlay Bonds, Tender Option Bond No Opt. Call AAA Trust 2929, 17.559%, 12/01/16 – AGC Insured (IF) (5) Halifax Hospital Medical Center, Daytona Beach, Florida, Hospital Revenue Bonds, Series 2006, 6/16 at 100.00 A– 5.000%, 6/01/38 Halifax Hospital Medical Center, Daytona Beach, Florida, Hospital Revenue Bonds, Series 2006, 6/16 at 100.00 N/R (4) 5.000%, 6/01/38 (Pre-refunded 6/01/16) Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Refunding Series 2012, 10/22 at 100.00 A1 5.000%, 10/01/30 Lakeland, Florida, Hospital System Revenue Bonds, Lakeland Regional Health, Refunding Series 11/21 at 100.00 A2 2011, 5.000%, 11/15/25 Martin County Health Facilities Authority, Florida, Hospital Revenue Bonds, Martin Memorial 11/24 at 100.00 BBB+ Medical Center, Series 2015, 5.000%, 11/15/45 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2008B, 10/18 at 100.00 AA 5.000%, 10/01/41 – AGM Insured Northern Palm Beach County Improvement District, Florida, Water Control and Improvement Bonds, 8/26 at 100.00 N/R Development Unit 53, Series 2015, 5.350%, 8/01/35 Tallahassee, Florida, Health Facilities Revenue Bonds, Tallahassee Memorial HealthCare Inc. 12/25 at 100.00 Baa1 Project, Series 2016A, 5.000%, 12/01/55 (WI/DD, Settling 2/02/16) Tampa, Florida, Health System Revenue Bonds, Baycare Health System, Series 2012A, 5/22 at 100.00 Aa2 5.000%, 11/15/33 Volusia County Educational Facilities Authority, Florida, Revenue Bonds, Embry-Riddle 10/21 at 100.00 AA Aeronautical University, Inc. Project, Refunding Series 2011, 5.000%, 10/15/29 – AGM Insured Volusia County Educational Facilities Authority, Florida, Revenue Bonds, Stetson University 6/25 at 100.00 A– Inc. Project, Series 2015, 5.000%, 6/01/40 Total Florida Georgia – 1.7% (1.3% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Refunding Series 2009B, 5.375%, 11/19 at 100.00 AA 11/01/39 – AGM Insured City of Fairburn, Georgia, General Obligation Bonds, Series 2011, 5.750%, 12/01/31 – 12/21 at 100.00 AA AGM Insured Total Georgia Hawaii – 0.1% (0.0% of Total Investments) Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Chaminade University 1/25 at 100.00 BB+ of Honolulu, Series 2015A, 5.000%, 1/01/45 Idaho – 0.2% (0.1% of Total Investments) Idaho Health Facilities Authority, Revenue Bonds, Saint Luke’s Health System Project, Series 3/24 at 100.00 A– 2014A, 4.125%, 3/01/37 Illinois – 11.5% (8.3% of Total Investments) Bolingbrook, Illinois, General Obligation Bonds, Refunding Series 2013A: 5.000%, 1/01/25 7/23 at 100.00 A1 5.000%, 1/01/26 7/23 at 100.00 A1 Chicago Transit Authority, Illinois, Capital Grant Receipts Revenue Bonds, Federal Transit 6/21 at 100.00 AA Administration Section 5307 Urbanized Area Formula Funds, Refunding Series 2011, 5.250%, 6/01/26 – AGM Insured Chicago, Illinois, General Obligation Bonds, Project Series 2012A, 5.000%, 1/01/33 No Opt. Call BBB+ Chicago, Illinois, General Obligation Bonds, Refunding Series 2016C, 5.000%, 1/01/38 1/26 at 100.00 BBB+ Chicago, Illinois, General Obligation Bonds, Series 2015A, 5.500%, 1/01/39 1/25 at 100.00 BBB+ Chicago, Illinois, Wastewater Transmission Revenue Bonds, Second Lien Series 2008C, 1/25 at 100.00 AA 5.000%, 1/01/39 Illinois Finance Authority, Charter School Revenue Bonds, Intrinsic Charter Schools Belmont 12/25 at 100.00 N/R School Project, Series 2015A, 5.750%, 12/01/35 Illinois Finance Authority, Recovery Zone Facility Revenue Bonds, Navistar International 10/20 at 100.00 Caa1 Corporation Project, Series 2010, 6.500%, 10/15/40 Illinois Finance Authority, Revenue Bonds, Centegra Health System, Series 2014A, 9/24 at 100.00 BBB 5.000%, 9/01/34 Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, 5/25 at 100.00 A+ Series 2015A, 4.000%, 11/15/39 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, 8/25 at 100.00 Baa1 Refunding Series 2015C, 5.000%, 8/15/35 Illinois Finance Authority, Revenue Bonds, The Carle Foundation, Series 2011A, 6.000%, 8/15/41 – 8/21 at 100.00 AA AGM Insured Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2/21 at 100.00 AA– 2011C, 5.500%, 8/15/41 Illinois Sports Facility Authority, State Tax Supported Bonds, Refunding Series 2014, 5.250%, 6/24 at 100.00 AA 6/15/31 – AGM Insured Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/25 8/22 at 100.00 A– Illinois State, General Obligation Bonds, Series 2013, 5.500%, 7/01/38 7/23 at 100.00 A– Macon County School District 61 Decatur, Illinois, General Obligation Bonds, Series 2011A, 1/21 at 100.00 A2 5.250%, 1/01/37 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project Bonds, 6/22 at 100.00 BBB+ Refunding Series 2012B, 5.000%, 6/15/52 Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project Bonds, 12/25 at 100.00 BBB+ Refunding Series 2015B, 5.000%, 6/15/52 Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project Bonds, 12/25 at 100.00 BBB+ Series 2015A, 5.000%, 6/15/53 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AA Project, Capital Appreciation Refunding Series 2010B-1, 0.000%, 6/15/45 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AA– Project, Series 2002A, 0.000%, 12/15/24 – NPFG Insured Plano, Illinois, Special Tax Bonds, Special Service Area 1 & 2 Lakewood Springs Project, 3/24 at 100.00 AA Refunding Series 2014, 5.000%, 3/01/34 – AGM Insured Total Illinois Indiana – 2.7% (2.0% of Total Investments) Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 10/21 at 100.00 AA– 2011B, 5.000%, 10/01/41 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 1/17 at 100.00 AA– (4) (Pre-refunded 1/01/17) – NPFG Insured Total Indiana Kansas – 1.6% (1.1% of Total Investments) Kansas Development Finance Authority, Revenue Bonds, Sisters of Charity of Leavenworth Health 1/20 at 100.00 AA– Services Corporation, Series 2010A, 5.000%, 1/01/40 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Bonds, Vacation Village Project Area 1 and 2A, Series 2015: 5.000%, 9/01/27 9/25 at 100.00 N/R 5.750%, 9/01/32 9/25 at 100.00 N/R 6.000%, 9/01/35 9/25 at 100.00 N/R Total Kansas Kentucky – 0.8% (0.6% of Total Investments) Kentucky Economic Development Finance Authority, Revenue Bonds, Next Generation Kentucky 7/25 at 100.00 BBB+ Information Highway Project, Senior Series 2015A, 5.000%, 7/01/37 Louisiana – 4.3% (3.1% of Total Investments) Lafayette Public Power Authority, Louisiana, Electric Revenue Bonds, Series 2012, No Opt. Call AA– 5.000%, 11/01/29 Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our 7/25 at 100.00 A+ Lady Health System, Refunding Series 2015A, 5.000%, 7/01/39 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/25 at 100.00 Baa1 Series 2015, 5.000%, 5/15/47 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 (Pre-refunded 5/01/16) – AGM Insured 5/16 at 100.00 Aa1 (4) 4.500%, 5/01/41 (Pre-refunded 5/01/16) – NPFG Insured (UB) 5/16 at 100.00 AA (4) 10 Louisiana State, Gasoline and Fuel Tax Revenue Bonds, Series 2006, Residuals 660-1, 16.434%, 5/16 at 100.00 AA (4) 5/01/34 (Pre-refunded 5/01/16) – FGIC Insured (IF) 5 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-3, 16.401%, 5/16 at 100.00 AA (4) 5/01/34 (Pre-refunded 5/01/16) – FGIC Insured (IF) New Orleans, Louisiana, Sewerage Service Revenue Bonds, Refunding Series 2014, 4.250%, 6/01/34 6/24 at 100.00 A Total Louisiana Maine – 0.3% (0.2% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Mainehealth Issue, No Opt. Call A+ Series 2015, 4.000%, 7/01/44 Maryland – 0.5% (0.3% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional 7/24 at 100.00 A Medical Center Issue, Series 2015, 5.000%, 7/01/45 Massachusetts – 4.1% (2.9% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA+ Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Development Finance Agency, Resource Recovery Revenue Refunding Bonds, Covanta 11/17 at 100.00 BB+ Energy Project, Series 2012B, 4.875%, 11/01/42 Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, No Opt. Call A Series 2002A, 5.750%, 1/01/42 – AMBAC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Massachusetts No Opt. Call AAA Institute of Technology, Tender Option Bond Trust 11824, 13.848%, 3/10/17 (IF) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 2/17 at 100.00 AA+ 8/01/46 – AGM Insured (UB) (5) Springfield Water and Sewer Commission, Massachusetts, General Revenue Bonds, Refunding Series 11/20 at 100.00 AA 2010B, 5.000%, 11/15/30 – AGC Insured Total Massachusetts Michigan – 4.4% (3.2% of Total Investments) Marysville Public School District, St Claire County, Michigan, General Obligation Bonds, 5/17 at 100.00 Aa1 School Building and Site, Series 2007, 5.000%, 5/01/28 – AGM Insured Michigan Finance Authority, Hospital Revenue Bonds, Sparrow Obligated Group, Refunding Series 2015: 4.000%, 11/15/35 5/25 at 100.00 A+ 4.000%, 11/15/36 5/25 at 100.00 A+ Michigan State Building Authority, Revenue Bonds, Facilities Program, Refunding Series 10/21 at 100.00 Aa2 2011-II-A, 5.375%, 10/15/36 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A– Refunding Series 2009, 5.750%, 11/15/39 Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2015D: 5.000%, 12/01/40 12/25 at 100.00 A 5.000%, 12/01/45 12/25 at 100.00 A Total Michigan Minnesota – 1.1% (0.8% of Total Investments) Brooklyn Park, Minnesota, Charter School Lease Revenue Bonds, Prairie Seeds Academy Project, 3/25 at 100.00 BBB– Refunding Series 2015A, 5.000%, 3/01/34 Housing and Redevelopment Authority of the City of Saint Paul, Minnesota, Health Care 7/25 at 100.00 A Facilities Revenue Refunding Bonds, HealthPartners Obligated Group, Series 2015A, 4.000%, 7/01/35 Minneapolis-Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Revenue 8/20 at 100.00 AA Bonds, Children’s Health Care, Series 2004A-1 Remarketed, 4.625%, 8/15/29 – AGM Insured Saint Paul Housing and Redevelopment Authority, Minnesota, Multifamily Housing Revenue Bonds, 4/23 at 100.00 N/R 2700 University at Westgate Station, Series 2015B, 4.250%, 4/01/25 St. Paul Housing and Redevelopment Authority, Minnesota, Hospital Revenue Bonds, HealthEast 11/20 at 100.00 BBB– Inc., Series 2015A, 5.250%, 11/15/35 Total Minnesota Mississippi – 1.1% (0.8% of Total Investments) Mississippi Development Bank, Special Obligation Bonds, Gulfport Water and Sewer System No Opt. Call AA Project, Series 2005, 5.250%, 7/01/24 – AGM Insured Missouri – 1.8% (1.3% of Total Investments) Chesterfield Valley Transportation Development District, Missouri, Transportation Sales Tax 5/23 at 100.00 A– Revenue Bonds, Series 2015, 3.625%, 5/15/31 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, Saint Louis College of Pharmacy, Series 2015B: 5.000%, 5/01/40 11/23 at 100.00 BBB+ 5.000%, 5/01/45 11/23 at 100.00 BBB+ Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, BJC No Opt. Call AA Health System, Series 2015A, 4.000%, 1/01/45 Total Missouri Nebraska – 3.0% (2.2% of Total Investments) Central Plains Energy Project, Nebraska, Gas Project 3 Revenue Bonds, Series 2012, 9/22 at 100.00 A 5.000%, 9/01/32 Douglas County Hospital Authority 2, Nebraska, Health Facilities Revenue Bonds, Nebraska 11/25 at 100.00 A– Methodist Health System, Refunding Series 2015, 5.000%, 11/01/45 Lincoln, Nebraska, Electric System Revenue Bonds, Series 2007A, 4.500%, 9/01/37 – 9/16 at 100.00 AA NPFG Insured (UB) (5) Total Nebraska New Jersey – 5.0% (3.6% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A: 5.000%, 7/01/22 – NPFG Insured 4/16 at 100.00 AA– 5.000%, 7/01/23 – NPFG Insured 4/16 at 100.00 AA– New Jersey Economic Development Authority, School Facilities Construction Financing Program No Opt. Call A– Bonds, Refunding Series 2013NN, 5.000%, 3/01/23 75 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, University Hospital 7/25 at 100.00 AA Issue, Refunding Series 2015A, 5.000%, 7/01/46 – AGM Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call A– Appreciation Series 2010A, 0.000%, 12/15/26 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2015AA: 4.750%, 6/15/38 6/25 at 100.00 A– 5.250%, 6/15/41 6/25 at 100.00 A– 5.000%, 6/15/45 6/25 at 100.00 A– New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA AGM Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B Series 2007-1A, 5.000%, 6/01/29 Total New Jersey New York – 5.0% (3.6% of Total Investments) Buffalo and Erie County Industrial Land Development Corporation, New York, Revenue Bonds, 7/25 at 100.00 BBB+ Catholic Health System, Inc. Project, Series 2015, 4.000%, 7/01/45 Dormitory Authority of the State of New York, Revenue Bonds, Icahn School of Medicine at Mount Sinai, Series 2015A: 4.000%, 7/01/40 7/25 at 100.00 A– 5.000%, 7/01/45 7/25 at 100.00 A– Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 AA– 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A, 6/16 at 100.00 AA– 5.000%, 12/01/25 – FGIC Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 4.250%, 11/16 at 100.00 AA– 5/01/33 – NPFG Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/21 at 100.00 AA 5/01/36 – AGM Insured Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 AA Bonds, Unity Hospital of Rochester Project, Series 2010, 5.500%, 8/15/40 Nassau County Local Economic Assistance Corporation, New York, Revenue Bonds, Catholic Health 7/24 at 100.00 BBB+ Services of Long Island Obligated Group Project, Series 2014, 5.000%, 7/01/31 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, 5/16 at 100.00 AA Series 1996A, 6.125%, 11/01/20 – AGM Insured Total New York North Dakota – 0.5% (0.4% of Total Investments) Williston Parks and Recreation District, North Dakota, Sales Tax & Gross Revenue Bonds, Series 2012A: 3.000%, 3/01/18 No Opt. Call A 4.000%, 3/01/19 No Opt. Call A 5.000%, 3/01/21 No Opt. Call A Total North Dakota Ohio – 4.9% (3.6% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 4.250%, 12/01/32 – 12/16 at 100.00 A+ AMBAC Insured Lorain County Port Authority, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, 12/20 at 100.00 B+ United State Steel Corporation Project, Series 2010, 6.750%, 12/01/40 Total Ohio Oregon – 0.7% (0.5% of Total Investments) Multnomah County Hospital Facilities Authority, Oregon, Revenue Bonds, Mirabella South Waterfront, Refunding Series 2014A: 5.400%, 10/01/44 10/24 at 100.00 N/R 5.500%, 10/01/49 10/24 at 100.00 N/R Oregon State Facilities Authority, Revenue Bonds, University of Portland Projects, Series 4/25 at 100.00 A– 2015A, 4.000%, 4/01/40 Total Oregon Pennsylvania – 9.6% (6.9% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewer Revenue Bonds, Refunding Series 2010, 12/20 at 100.00 AA 5.000%, 6/01/40 – AGM Insured Chester County Health and Educational Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010A, 5.000%, 5/15/40 Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social 1/25 at 100.00 BBB+ Ministries Project, Series 2015, 5.000%, 1/01/29 Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006, 8/16 at 100.00 A+ (4) 5.000%, 8/01/24 (Pre-refunded 8/01/16) – AMBAC Insured Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA 5.000%, 1/01/40 – AGM Insured Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA (4) Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 (Pre-refunded 8/01/20) Montgomery County Industrial Development Authority, Pennsylvania, Health System Revenue Bonds, 1/25 at 100.00 Baa2 Albert Einstein Healthcare Network Issue, Series 2015A, 5.250%, 1/15/45 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding 9/25 at 100.00 Ba3 Bonds, PPL Energy Supply, LLC Project, Series 2009A, 6.400%, 12/01/38 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2015A-1, 5.000%, 12/01/45 6/25 at 100.00 A1 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 7/22 at 100.00 BBB– Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 Philadelphia, Pennsylvania, Airport Revenue Bonds, Series 2010A: 5.000%, 6/15/35 – AGM Insured 6/20 at 100.00 AA 5.000%, 6/15/40 – AGM Insured 6/20 at 100.00 AA Scranton, Pennsylvania, Sewer Authority Revenue Bonds, Series 2011A: 5.250%, 12/01/31 – AGM Insured 12/21 at 100.00 AA 5.500%, 12/01/35 – AGM Insured 12/21 at 100.00 AA Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, No Opt. Call Baa3 Series 2012B, 4.000%, 1/01/33 Total Pennsylvania South Carolina – 1.5% (1.1% of Total Investments) South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2007A, 4.500%, 10/16 at 100.00 A1 10/01/34 – SYNCORA GTY Insured South Dakota – 0.8% (0.6% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Avera Health, Series 2012A: 5.000%, 7/01/27 7/21 at 100.00 AA– 5.000%, 7/01/42 7/21 at 100.00 AA– Total South Dakota Texas – 15.6% (11.3% of Total Investments) Aubrey, Denton County, Texas, Special Assessment Revenue Bonds, Jackson Ridge Public 3/23 at 103.00 N/R Improvement District Phase 1 Project, Series 2015, 7.250%, 9/01/45 Aubrey, Denton County, Texas, Special Assessment Revenue Bonds, Jackson Ridge Public 3/23 at 103.00 N/R Improvement District Phases 2-3 Major Improvements Project, Series 2015, 8.250%, 9/01/40 Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.500%, 8/15/49 – 8/19 at 100.00 AA AGM Insured Celina, Texas, Special Assessment Revenue Bonds, Sutton Fields II Public Improvement District 3/23 at 103.00 N/R Neighborhood Improvement Area 1 Project, Series 2015, 7.250%, 9/01/45 Celina, Texas, Special Assessment Revenue Bonds, Sutton Fields II Public Improvement District 3/23 at 103.00 N/R Neighborhood Improvement Areas 2-5 Major Improvement Project, Series 2015, 8.250%, 9/01/40 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 1/21 at 100.00 BBB+ 6.250%, 1/01/46 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien, Series 2015A, 7/25 at 100.00 BBB+ 5.000%, 1/01/45 Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Idea Public No Opt. Call BBB Schools, Series 2012, 3.750%, 8/15/22 Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Uplift Education 6/25 at 100.00 BBB– Charter School, Series 2015A, 5.000%, 12/01/45 Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2014A, 9/24 at 100.00 BB+ 5.250%, 9/01/44 Fort Bend County Industrial Development Corporation, Texas, Revenue Bonds, NRG Energy Inc. 11/22 at 100.00 Baa3 Project, Series 2012B, 4.750%, 11/01/42 Houston Higher Education Finance Corporation, Texas, Education Revenue Bonds, KIPP, Inc., 8/25 at 100.00 AAA Refunding Series 2015, 4.000%, 8/15/44 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2011B: 5.125%, 9/01/32 – AGM Insured 9/16 at 100.00 AA 5.125%, 9/01/33 – AGM Insured 9/16 at 100.00 AA Houston, Texas, Water and Sewerage System Revenue Bonds, Refunding Junior Lien Series 2002A, No Opt. Call AA (4) 5.750%, 12/01/32 – AGM Insured (ETM) New Hope Cultural Education Facilities Finance Corporation, Texas, Retirement Facility Revenue 1/25 at 100.00 N/R Bonds, Wesleyan Homes, Inc. Project, Series 2014, 5.500%, 1/01/43 New Hope Cultural Education Facilities Finance Corporation, Texas, Student Housing Revenue 4/24 at 100.00 AA Bonds, CHF-Collegiate Housing Foundation – College Station I LLC – Texas A&M University Project, Series 2014A, 4.100%, 4/01/34 – AGM Insured New Hope Cultural Education Facilities Finance Corporation, Texas, Student Housing Revenue Bonds, CHF-Collegiate Housing Foundation – Stephenville II, L.L.C. – Tarleton State University Project, Series 2014A: 5.000%, 4/01/34 4/24 at 100.00 BBB– 5.000%, 4/01/39 4/24 at 100.00 BBB– 5.000%, 4/01/46 4/24 at 100.00 BBB– New Hope Cultural Education Facilities Finance Corporation, Texas, Student Housing Revenue 4/24 at 100.00 Baa3 Bonds, CHF-Collegiate Housing Galveston-Texas A&M University at Galveston Project, Series 2014A, 5.000%, 4/01/39 North Texas Tollway Authority, System Revenue Bonds, Refunding Second Tier, Series 2015A: 5.000%, 1/01/34 1/25 at 100.00 A2 5.000%, 1/01/38 1/25 at 100.00 A2 Reagan Hospital District of Reagan County, Texas, Limited Tax Revenue Bonds, Series 2014A, 2/24 at 100.00 Baa2 5.125%, 2/01/39 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 11/21 at 100.00 AA– Bonds, Baylor Health Care System, Series 2011A, 5.000%, 11/15/30 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/29 No Opt. Call A3 5.000%, 12/15/30 No Opt. Call A3 5.000%, 12/15/32 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2015B: 0.000%, 8/15/36 8/24 at 59.60 A– 0.000%, 8/15/37 8/24 at 56.94 A– Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, Second Tier 8/24 at 100.00 BBB+ Refunding Series 2015C, 5.000%, 8/15/42 Total Texas Utah – 0.8% (0.6% of Total Investments) Utah Transit Authority, Sales Tax Revenue Bonds, Tender Option Bond Trust R-11752, 13.012%, 6/18 at 100.00 AAA 6/15/27 (Pre-refunded 6/15/18) – AGM Insured (IF) Vermont – 0.3% (0.2% of Total Investments) Vermont Economic Development Authority, Mortgage Revenue Bonds, Wake Robin Corporation 5/16 at 100.00 N/R (4) Project, Refunding Series 2006A, 5.375%, 5/01/36 (Pre-refunded 5/01/16) Virginia – 0.3% (0.2% of Total Investments) Embrey Mill Community Development Authority, Virginia, Special Assessment Revenue Bonds, Series 2015: 5.300%, 3/01/35 3/25 at 100.00 N/R 5.600%, 3/01/45 3/25 at 100.00 N/R Virginia College Building Authority, Educational Facilities Revenue Bonds, Marymount 7/25 at 100.00 BB+ University Project, Green Series 2015B, 5.250%, 7/01/35 Total Virginia Washington – 4.8% (3.5% of Total Investments) King County, Washington, Sewer Revenue Bonds, Series 2007, 5.000%, 1/01/42 (Pre-refunded 7/17 at 100.00 AA+ (4) 7/01/17) – AGM Insured King County, Washington, Sewer Revenue Bonds, Tender Option Bond Trust 3090, 13.510%, 7/01/32 7/17 at 100.00 AA+ (4) (Pre-refunded 7/01/17) – AGM Insured (IF) (5) Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research 1/21 at 100.00 A Center, Series 2011A, 5.625%, 1/01/35 Washington State, General Obligation Bonds, Series 2002-03C, 0.000%, 6/01/28 – NPFG No Opt. Call AA+ Insured (UB) (5) Total Washington West Virginia – 1.7% (1.2% of Total Investments) West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health 6/23 at 100.00 A System Obligated Group, Refunding and Improvement Series 2013A, 5.500%, 6/01/44 Wisconsin – 5.7% (4.1% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/22 at 100.00 A– Series 2012B, 4.500%, 2/15/40 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Mercy Alliance, Inc., 6/22 at 100.00 A2 Series 2012, 5.000%, 6/01/32 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Meriter Hospital, Inc., 5/21 at 100.00 N/R (4) Series 2011A, 5.750%, 5/01/35 (Pre-refunded 5/01/21) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. 8/24 at 100.00 A+ Obligated Group, Refunding Series 2015, 3.375%, 8/15/29 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Rogers Memorial 7/24 at 100.00 BBB+ Hospital, Inc., Series 2014A, 5.000%, 7/01/34 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Saint John’s Communities Inc., Series 2015B: 5.000%, 9/15/37 9/22 at 100.00 BBB+ 5.000%, 9/15/45 9/22 at 100.00 BBB+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Three Pillars Senior 8/23 at 100.00 A– Living Communities, Refunding Series 2013, 5.000%, 8/15/33 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 A– Services Inc., Series 2006B, 5.125%, 8/15/30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Woodland Hills Senior Housing Project, Series 2014: 5.000%, 12/01/44 12/22 at 102.00 N/R 5.250%, 12/01/49 12/22 at 102.00 N/R Wisconsin Health and Educational Facilities Authority, Wisconsin, Revenue Bonds, Dickson Hollow Project. Series 2014: 5.375%, 10/01/44 10/22 at 102.00 N/R 5.500%, 10/01/49 10/22 at 102.00 N/R Total Wisconsin Wyoming – 0.4% (0.3% of Total Investments) Teton County Hospital District, Wyoming, Hospital Revenue Bonds, St. John’s Medical Center Project, Series 2011B: 5.500%, 12/01/27 12/21 at 100.00 BBB+ 6.000%, 12/01/36 12/21 at 100.00 BBB+ Total Wyoming $ 793,416 Total Municipal Bonds (cost $743,428,407) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 626 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 5.500% 7/15/19 N/R $ 18,772 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 3.000% 7/15/55 N/R $ 792 Total Corporate Bonds (cost $71,028) Total Long-Term Investments (cost $743,499,435) Floating Rate Obligations – (5.1)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (40.4)% (8) Other Assets Less Liabilities – 7.5% Net Assets Applicable to Common Shares – 100% Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2016, the cost of investments was $712,650,264. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.2%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Quality Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:March 31, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:March 31, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:March 31,2016
